Citation Nr: 1139816	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension. 

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a sinus condition. 

3.  Entitlement to service connection for status post cerebrovascular accidents, i.e., for residuals of strokes, including for spastic right hemiplegia and hemiparesis (claimed as loss of use of the right lower extremity), also loss of use of the left lower extremity, and dysarthria (claimed as an inability to talk).

7.  Entitlement to service connection for a dental condition. 

8.  Entitlement to increased ratings for tendonitis of the left knee, rated zero percent prior to June 6, 2005, and 10 percent since. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1990. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, the Board is granting the Veteran's petition to reopen his claims for service connection for hypertension and a sinus condition because there is new and material evidence concerning these claims.  But rather than immediately readjudicating these claims on their underlying merits, they first require further development.  So the Board is remanding these and the remaining claims to the RO.



FINDINGS OF FACT

1.  An unappealed October 1990 rating decision denied the Veteran's claim for service connection for hypertension on the basis that he had normal blood pressure readings throughout his period of active military service.

2.  Since that October 1990 rating decision, however, a private physician has indicated the Veteran's hypertension began during his service. 

3.  That unappealed October 1990 rating decision also denied the Veteran's claim for service connection for a sinus condition because, although he had some colds and upper respiratory infections while in service, the RO concluded there was no evidence of a sinus condition during service.

4.  Since that October 1990 rating decision, however, medical evidence indicates the Veteran has a diagnosed sinus condition.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision denying service connection for hypertension and a sinus condition is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether there is New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for Hypertension

The Veteran is ultimately seeking service connection for hypertension.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (Note 1) (2011). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Since hypertension is considered a chronic condition, it may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A compensable (10 percent) disability rating for hypertension is warranted for diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101. 

But before the Board can address the underlying merits of this claim for service connection for hypertension, it must first determine whether new and material evidence has been submitted to reopen this claim since an unappealed, and therefore final and binding, rating decision in October 1990 that also considered and denied this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The RO denied this claim in October 1990 on the basis that the Veteran had normal blood pressure readings throughout his period of active military service, including during a separation physical examination.  That decision was issued only two months after his separation from active duty in August 1990, so there also was no evidence of hypertension during those first two months of the one-year presumptive period.  In fact, there was no evidence of hypertension at all.

The Veteran was notified of the October 1990 decision and of his appellate rights in a letter dated in November 1990.  But he did not initiate appellate review by filing a notice of disagreement (NOD) within one year of that notification.  Therefore, the October 1990 rating decision is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A.      § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In April 2006 the Veteran filed another claim for service connection for hypertension, which the RO properly construed as a petition to reopen this previously denied claim on the basis of new and material evidence.  When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  In 
Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court interpreted the language of  38 C.F.R. § 3.156(a) as creating a low threshold and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  Id.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

Since the October 1990 rating decision, a September 2007 report from C.P., M.D., indicates that, "since January 13, 1975, [the Veteran] has had High Blood Pressure based on his Medical Record from the Army until present.  In addition, a May 2007 report from R.C.B., M.D., indicates that the Veteran had abnormal blood pressure readings in service.  Dr. R.C.B. explained that he had reviewed the Veteran's service treatment records, which he compared to his post-service medical records.  Dr. R.C.B. then commented that a blood pressure reading of 130/80 on January 13, 1975, was not standard and considered a "Red Flag" for someone age 21.  

Since these reports were not of record at the time of the October 1990 rating decision, and suggest the Veteran's hypertension may have had its onset in service, these reports are both new and material, and therefore sufficient to reopen the claim.  Inasmuch as there is new and material evidence, the claim for service connection for hypertension is reopened.  It is important to note, however, that the standard for reopening a claim is relatively low and does not necessarily mean a claim ultimately will be granted when readjudicated on its underlying merits.

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Sinus Condition

The Veteran is seeking service connection for a sinus condition.  This claim was also denied by the RO in the final October 1990 rating decision.  The RO explained in that decision that, "[a]lthough the veteran did have some colds and upper respiratory infections, there is no evidence of a sinus condition during service." Since the Veteran made no attempt to appeal that decision by filing an NOD within one year of receiving notice, the October 1990 decision is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In February 2005, the Veteran requested that his claim for service connection for a sinus condition be reopened on the basis of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In support of his petition to reopen, the Veteran submitted various medical records indicating that the Veteran now has a sinus condition.  In this regard, Dr. R.C.B.'s May 2007 report notes that the Veteran has a "sinus problem," which can affect blood pressure pulse.  While a "sinus problem" is not a confirmed diagnosis, a June 2005 VA treatment record also lists a diagnosis of rhinosinusitis versus chronic rhinitis.  


These records are clearly new since they are dated after the October 1990 final rating decision.  They are also material because they show that he has some kind of diagnosed sinus condition, which was not present in October 1990.  The Board recognizes that there is still no medical evidence of a nexus between his sinus condition and service, and that this was the basis for the RO's denial in October 1990.  In Shade, 24 Vet. App. at 117, however, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Again, this is a low threshold.  Id.  And these newly submitted medical records showing that he likely has a diagnosed sinus condition, combined with the Veteran's statement in support of his claim, are sufficient to meet the low threshold of materiality as discussed in Shade.   

Before readjudicating this claim on its underlying merits, however, it also has to be remanded for further development.


ORDER

The petition to reopen the claim for service connection for hypertension is granted, subject to the further development of this claim on remand.

The petition to reopen the claim for service connection for a sinus condition also is granted, and also subject to the further development on remand.



REMAND

The Veteran is seeking service connection for hypertension; a sinus condition; a dental condition; and status post cerebrovascular accidents, with residual disabilities involving spastic right hemiplegia and hemiparesis, loss of use of the left lower extremity, and dysarthria.  He is also seeking an increased rating for his tendonitis of the left knee.  Unfortunately, the Board finds that additional evidentiary development is needed before it can adjudicate these claims.

A.  Status Post Cerebrovascular Accidents and Residuals

The Veteran is seeking service connection for several cerebrovascular accidents (CVAs), i.e., strokes, with residuals involving dysarthria (speech impairment) and neurological impairment of both lower extremities.  The record indicates that his first CVA occurred in July 2002 at Potomac Hospital in Woodbridge, Virginia, with four subsequent CVAs after he relocated to Puerto Rico shortly thereafter.  

Unfortunately, records from the initial CVA in July 2002 have not been obtained from Potomac Hospital.  The Veteran's representative recently argued that VA's failure to obtain these records violates the duty to assist.  The Board agrees and finds these records need to be obtained and associated with the claims file prior to appellate review.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist includes obtaining private and VA medical records to which a reference has been made).  


B.  Hypertension

The Veteran has presented two different theories in support of his claim for service connection for hypertension.  He claims that his hypertension had its onset in service and, alternatively, is secondary to his status post CVAs.  Indeed, evidence indicates that his hypertension had its onset at about the same time as his first CVA in July 2002, thereby suggesting a possible relationship.  See 38 C.F.R. § 3.310.  This claim, therefore, is inextricably intertwined with the claim for service connection for status post CVAs.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  

Hence, the claim for service connection for hypertension must be referred back to the RO for readjudication after completion of this additional necessary development concerning the claim for service connection for status post CVAs.  To assist in adjudicating this derivative claim, however, a medical opinion also should be obtained to determine whether the Veteran's hypertension is proximately due to, the result of, or chronically aggravated by his status post CVAs.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995). 

C.  Sinus Condition

The Veteran also claims that he has a sinus condition that has been present since his military service.  As noted, evidence suggests that he currently has a diagnosed sinus condition.  A June 2005 VA treatment record lists a diagnosis of rhinosinusitis versus chronic rhinitis, while a May 2007 report from a private physician notes that the Veteran has a "sinus problem."  The central issue, therefore, is whether the Veteran's current sinus condition is related to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


None of his service treatment records indicate that he had a chronic sinus condition in service. While these records show that he was seen on numerous occasions for sinus symptoms associated with colds, upper respiratory infections, and influenza, there is no indication of a chronic sinus condition, such as sinusitis or rhinosinusitis.  There is also no evidence of any documented sinus problems until many years after service.  But the Veteran has reported experiencing continuous sinus problems since service, which is significant because he is competent to describe such symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence is potentially competent to support the presence of a claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).

In light of these findings, including his statements concerning continuity of symptomatology, the Veteran should be afforded a VA examination to determine whether he has a sinus condition as a result of his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)  and 38 C.F.R.         § 3.159(c)(4). 

D.  Dental Condition

The Veteran is seeking service connection for a dental condition, including outpatient dental treatment.  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993); Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation, irrespective of whether he specifically raises the applicable provision); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 


But the Board cannot adjudicate this claim because none of the Veteran's military dental records has been obtained and associated with the claims file.  The RO, therefore, should attempt to obtain these records prior to appellate review.  See 38 U.S.C.A. §§ 5103A(c)(1); see also 38 C.F.R. § 3.159(c)(2), (3) (VA has an obligation to assist claimants, and will obtain a Veteran's "service medical records" and "other relevant records pertaining to the claimant's active military, naval, or air service.").

The RO should also attempt to obtain the Veteran's current dental records, since evidence indicates that he has been receiving recent dental treatment but that none of these records has been requested.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R.           § 3.159(c)(1); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist includes obtaining private and VA medical records to which a reference has been made).  

E.  Increased Ratings for Tendonitis of the Left Knee

In the October 1990 rating decision, the RO granted service connection and assigned an initial zero percent (noncompensable) rating for tendonitis of the left knee.  This appeal began after the Veteran filed a claim for increased compensation benefits on February 28, 2005.  The RO issued a May 2005 rating decision denying the claim, and the Veteran initiated an appeal by filing a timely NOD in November 2005.  While the appeal was pending, the RO issued a September 2006 rating decision granting an increased rating to 10 percent for this disability.  But rather than granting this increase back to the date of claim on February 28, 2005, the RO assigned an effective date of July 6, 2005.  Therefore, the issue on appeal is entitlement to increased ratings for tendonitis of the left knee, rated zero percent prior to June 6, 2005, and 10 percent since.

That being said, the Board finds that the Veteran should be afforded a VA examination to determine the nature and severity of his tendonitis of the left knee.  The most recent examination was conducted in May 2007, over four years ago, and only identifies findings concerning the nonservice-connected right knee.  It thus appears that the examiner mistakenly examined the right knee as opposed to the service-connected left knee, or that he correctly examined the left knee with a mistake in the transcription of the examination.   Another VA examination is therefore required prior to appellate review by the Board.  See Caffrey, 6 Vet. App. at 381 (holding that the Board should have ordered contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

F.  Outstanding Social Security Administration Records

The Board also finds that outstanding social security administration (SSA) records probably exist that have not been obtained and associated with the claims file for consideration.  The Veteran has indicated that he is receiving disability compensation from the SSA, but none of these records have been obtained and associated with the claims file for consideration.  VA has an obligation to attempt to obtain these SSA records since they are potentially relevant to his VA claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also 38 C.F.R. § 3.159(c)(2) and (3).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the necessary release forms in order to secure all medical records from Potomac Hospital in Woodbridge, Virginia, as well as any relevant dental records pertaining to his claim for service connection for a dental condition.  After obtaining these forms, please obtain and associate with the claims file any outstanding records from Potomac Hospital, as well as his dentist.  If no records are available or the search for these records yields negative results and further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R.      § 3.159(c)(1), (c)(2) and (c)(3).

2.  Obtain any SSA records pertaining to the Veteran, including all medical records which formed the basis of any decision rendered by that agency.  Efforts to obtain these records should also be documented, and any evidence received in response to this request should be associated with the claims file for consideration. 

3.  Request the Veteran's military dental records from the appropriate agency, including but not limited to the National Personnel Records Center and VA's Service Medical Records Center.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran a written explanation of how dental records are maintained by the military, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(e)(1) . 

4.  Schedule an appropriate VA compensation examination to determine the nature and etiology of the Veteran's sinus problems.  All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on a physical examination, a comprehensive review of the claims file, and an interview with the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran has a sinus condition as a result of his military service.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include the service treatment records showing treatment for sinus problems associated with colds, upper respiratory infections, and influenza, as well as the Veteran's statements concerning continuity of symptomatology since service.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 

5.  Schedule an appropriate VA compensation examination to determine the nature and etiology of the Veteran's hypertension.  This examination also should include any necessary diagnostic testing or evaluation.  Based on a physical examination and a comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension is proximately due to or has been chronically (meaning permanently) aggravated by his status post CVA's. The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  And if the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 

6.  Schedule an appropriate VA compensation examination to determine the nature and severity of the Veteran's service-connected tendonitis of the left knee.  The examiner should conduct all necessary diagnostic testing and evaluation, including X-rays, range-of-motion testing, etc., to determine whether there are objective clinical indications of instability or laxity of the left knee, and, if so, whether the instability and/or laxity is slight, moderate or severe.  The examiner should also indicate whether there are objective clinical indications of pain or painful motion, weakness, premature or excess fatigability, and incoordination.  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

7.  Then readjudicate the Veteran's claims in light of the additional evidence.  If any claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


